Citation Nr: 1441569	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  05-25 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

2.  Entitlement to service connection for chloracne.

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 

4.  Entitlement to an effective date prior to October 14, 2003 for the grant of service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Mr. Robert V. Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1963 to November 1966. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from various rating decisions by the Department of Veterans Affairs, Regional Office located in Louisville, Kentucky (RO). 

The Veteran appealed a June 2007 rating decision that denied his claim for entitlement to TDIU, which ultimately gave rise to a November 2013 Decision by the Court of Appeals of Veteran's Claims (Court) that vacated a May 2012 Board decision and remanded for compliance with the instructions detailed in that decision.  

The Veteran has also initiated an appeal of the RO's January 2012 rating decision that award service connection for PTSD and assigned a 30 percent evaluation, effective from October 14, 2003.  The Veteran disagreed with both the initial assigned evaluation and effective date of award for service connection.  In addition, the Veteran filed a timely appeal of the RO's April 2013 rating decision that denied his claim for entitlement to service connection for chloracne.   The Veteran has not yet been provided with statement of the cases (SOC) for these three issues.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The issues of entitlement to service connection for chloracne, entitlement to increased evaluation for PTSD and entitlement to earlier effective date for award of PTSD are addressed in the REMAND portion of the decision below an are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran meets the percentage requirements for TDIU, as he has a combined rating of 70 percent or more and several disabilities that could be considered as one disability which would meet the requirement of having one disability ratable at 40 percent or more. 

2.  When viewed in the light most favorable to the Veteran, the evidence of record demonstrates that the severity of his service-connected disabilities preclude him from obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran seeks entitlement to a total disability rating based on individual unemployability due to the severity of his service-connected disabilities.  The Veteran contends that his service-connected PTSD, diabetes mellitus, peripheral neuropathy, and coronary artery disease are so severe as to preclude him from obtaining and maintaining substantially gainful employment.  The Veteran filed his claim for TDIU in November 2006.

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In this case, the Board notes that the Veteran's service-connected disabilities include a 30 percent evaluation for PTSD, 30 percent evaluation for peripheral neuropathy of the right upper extremity, 20 percent for peripheral neuropathy of the left upper extremity, 20 percent evaluation for diabetes mellitus, type II, 20 percent for peripheral neuropathy of the right lower extremity, 20 percent for peripheral neuropathy of the left lower extremity, 10 percent evaluation for coronary artery disease (beginning December 1, 2007); and noncompensable evaluation for erectile dysfunction.  


His combined rating for his left and right upper extremities is 40 percent, and his overall combined evaluation is 90 percent.  As noted, to meet the requirement of "one 40 percent disability," disability of one or both upper extremities, including the bilateral factor, will be considered one disability.  Therefore, the Veteran's service-connected disabilities meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).  

The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran initially asserted that his service-connected coronary heart disease was the primary causes of his unemployability.  See Veteran's Application for Increased Compensation based on Unemployability dated in November 2006.  The Veteran's representative has more recently put forth that the Veteran was unemployed due to cumulative impact of his disabilities due to peripheral neuropathy of his lower extremities as well as PTSD disability.  See May 2014 Appellant's Post-Court Remand Brief.

In support of his claim for TDIU, the Veteran has submitted the report of a March 2014 private employability evaluation, in which the private evaluator concluded that since 2005, the Veteran has been "totally disabled" and unable to secure and follow substantial employment as result of his service-connected disabilities.  This medical conclusion is supported by an extensive and detailed review of the claims as well as evidence obtained during a telephonic interview with the Veteran.  Notably, the private evaluator found that the Veteran's PTSD disability had significant impact on his ability to work in a skilled profession, and as a result of the cumulative effect of his service-connected disabilities, to include diabetes mellitus and peripheral neuropathy in all four extremities, the Veteran was precluded from any and all possible employment options.  

The Board acknowledges that the evidence of record also demonstrates that the Veteran has non-service connected conditions that have impacted his ability work.  The record indicates that the Veteran worked at a truck driver until approximately 1990 when he injured his back.  He received back surgery in 1992 which included fusion of his lower back.  The Veteran was later granted benefits from SSA and he was found disabled solely due to his low back pain and chronic ankle sprain.  See SSA disability determination with filing date in December 1991.  In addition, the Veteran has stated numerous times that he is not working because he is retired on disability for his back.  See October 2006 VA examination report; also see May 2007 addendum; also see January 2008 VA examination report.  

Regardless, the Board cannot ignore the lay and medical evidence that demonstrates the Veteran's service-connected disabilities significantly impact his ability to obtain and maintain gainful employment.  The Veteran has credibly stated that the severity of his service-connected PTSD, diabetes mellitus, peripheral neuropathy, and coronary artery disease impact his ability to obtain and maintain substantially gainful employment.  It must also be considered that the 90 percent schedular evaluation currently in effect recognizes very severe industrial impairment resulting from his disorders.  The Board finds that the when viewed in the light most favorable to the Veteran, the evidence is at least in equipoise that he is unable to obtain or maintain substantially gainful employment because of totality of his occupational impairment due to service-connected disabilities. 

Given the evidence of record regarding the severity of the Veteran's service-connected PTSD, diabetes mellitus, and peripheral neuropathy disabilities and their impact on his ability to perform non-skilled tasks, and the other evidence of record indicating the Veteran's employment history, the Board finds that entitlement to a TDIU is warranted.  Accordingly, the Veteran's appeal of this issue is granted.


ORDER

Entitlement to a TDIU is granted. 

REMAND

As noted in the Introduction, the Veteran filed a timely notice of disagreement as to the January 2012 rating decision that awarded service connection for PTSD and assigned an initial evaluation of 30 percent, effective from October 14, 2003.  The Veteran appealed the assigned initial evaluation and effective date of the award for PTSD.  The Veteran has also filed a timely notice of disagreement as to the April 2013 rating decision that denied his claim for service connection for chloracne.  
The Veteran has not yet received a statement of the case for these issues.  Thus, because the Veteran has filed a notice of disagreement, a remand to the RO is necessary in order for the RO to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a Statement of the Case as to the issues of entitlement to service connection for chloracne, as well as initial increased rating and earlier effective date for award of service connection for PTSD.  The Statement of the Case should be sent to the latest address of record for the Veteran.  The RO should inform the Veteran that he must file a timely and adequate substantive appeal in order to perfect an appeal of the issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2012).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


